            Case 1:20-cv-02504-ELH Document 11 Filed 03/02/21 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

HONSON LUMA                                      *

Plaintiff                                        *

v                                                *           Civil Action No. ELH-20-2504

DIB FUNDING INC., and                            *
SUNSHINE CAPITAL, INC.,
                                                 *
Defendants
                                           ***
                                       MEMORANDUM

        Pending is self-represented plaintiff Honson Luma’s “Verified Renewed Motion for

Substitute Service” to obtain service on defendants by publication. ECF 10. The Motion will be

granted.

                                         I. Background

        On August 31, 2020, plaintiff filed a “Complaint and Appeal from the Trademark Trial and

Appeal Board” against Dib Funding Inc. (“Dib”) and Sunshine Capital, Inc. (“Sunshine”). ECF

1. Thereafter, by Order of December 7, 2020, I directed plaintiff to show cause why this case

should not be dismissed for failure to effectuate service on defendants within 90 days of filing the

Complaint, pursuant to Fed. R. Civ. P. 4(m) and Local Rule 103.8.a. ECF 5. Plaintiff responded

to the Order and filed a “Motion for an Ex Parte Order for Substitute Service of Process,”

requesting service by alternate methods, such as posting or publication. ECF 6; ECF 7.

        In a Memorandum (ECF 8) and Order (ECF 9) of January 7, 2021, I denied the “Motion

for an Ex Parte Order for Substitute Service of Process,” without prejudice to renewal. Although
            Case 1:20-cv-02504-ELH Document 11 Filed 03/02/21 Page 2 of 6



plaintiff demonstrated his efforts to locate and serve defendants, without success, it was still

possible to obtain service pursuant to Michigan Court Rule 2.105(D)(4).1

        Specifically, plaintiff described his efforts to obtain service as follows. On September 15,

2020, he mailed a Notice of a Lawsuit and Request to Waive Service of Summons to Adam Petty,

President of both Dib and Sunshine, at 11565 Edgerton Avenue, Rockford, MI 49341. ECF 6 at

1. The envelope was sent to Petty via U.S. Postal Service first class, certified mail, and contained

two copies of the waiver form for each defendant, two prepaid envelopes, and four copies of the

Complaint and Appeal, two for each defendant. Id. Plaintiff asserted that Petty received the

mailing on October 2, 2020, as evidenced by a signature that reads “Adam Petty” on the mail

tracking delivery report that plaintiff received. ECF 6-1 at 5-6. However, the waiver of service

forms were not returned to plaintiff. ECF 6 at 1.

        Plaintiff learned, pursuant to his request under the Michigan Public Information Act, that

on March 24, 2020, the Michigan State Attorney General had mailed a Notice of Intended Action

to Petty at 11565 Edgerton Avenue, as resident agent for Frequency Apps Corp. and Biores

Technologies, Inc. ECF 6 at 2; ECF 6-4 at 13-16. Corporate counsel responded to the Attorney



        1
          Michigan Court Rule 2.105 covers service of process and, for corporations, lists several
ways to obtain service. Michigan Court Rule 2.105(D) provides that service on a domestic or
foreign corporation may be made by serving summons and a copy of the complaint on: (1) an
officer or the resident agent; (2) a director, trustee, or person in charge of an office or business
establishment of the corporation and sending a summons and a copy of the complaint by registered
mail, addressed to the principal office of the corporation; (3) on the last presiding officer, president,
cashier, secretary, or treasurer of a corporation that has ceased to do business by failing to keep up
its organization by the appointment of officers or otherwise, or whose term of existence has
expired; or (4) by registered mail to the corporation or an appropriate corporation officer and to
the Michigan Bureau of Commercial Services, Corporation Division if (a) the corporation has
failed to appoint and maintain a resident agent or to file a certificate of that appointment as required
by law; (b) the corporation has failed to keep up its organization by the appointment of officers or
otherwise; or (c) the corporation’s term of existence has expired.


                                                   2
           Case 1:20-cv-02504-ELH Document 11 Filed 03/02/21 Page 3 of 6



General on behalf of Frequency Apps Corp. and Biores Technologies, Inc., indicating that he

would be accepting service for his clients if the matter were to proceed. ECF 6 at 2; ECF 6-4 at

13-16.

         Plaintiff also searched the Michigan Department of Licensing and Regulatory Affairs

Corporations Online Filing system, where he discovered that Adam Petty is listed as president of

the defendant corporations, and principal or resident agent for seven other corporations that use

the address 11565 Edgerton Avenue. ECF 6-5.

         Additionally, plaintiff hired R. J. Burris Investigation to locate and serve defendants. On

October 8, 2020, Burris attempted to locate Petty in order to serve him at 11565 Edgerton Avenue,

where he found a “rundown small strip mall” where no one knew or had heard of Petty. Affidavit

of Robert J. Burris. ECF 6-3. On October 10, 2020, Burris attempted to locate Petty at 188 Cherry

NE, Cedar Springs, Michigan and 6645 Riga Drive, Rockford, Michigan. Id. A female who said

she had lived at 188 Cherry NE for five years informed Burris that Petty did not live there and that

she did not know him. Id. Burris was informed by the current resident at 5545 Riga Drive, that

Petty had moved out five years earlier and that, subsequent to his departure, three process servers

had tried to find Petty. Id.

         On February 25, 2021, plaintiff filed a “Verified Renewed Motion for Ex Parte Order for

Substitute Service of Process,” pursuant to Rule 4(e)(1) of the Federal Rules of Civil Procedure

and Michigan Court Rule 2.105(I) (Service of Process) and 2.106 (Notice by Posting or

Publication). ECF 10 (the “Motion”). It is supported by several exhibits. For the reasons that

follow, I shall grant the Motion.




                                                  3
           Case 1:20-cv-02504-ELH Document 11 Filed 03/02/21 Page 4 of 6



                                       II. Discussion

         A plaintiff must show that the proposed alternative method of service meets the

constitutional standards for due process. See Mullane v. Cent. Hanover Bank & Trust Co., 339

U.S. 306, 314 (1950) (citations omitted) A “fundamental requirement of due process in any

proceeding which is to be accorded finality is notice reasonably calculated, under all the

circumstances, to apprise interested parties of the pendency of the action and afford them an

opportunity to present their objections.” Id. Rule 4(e)(1) of the Federal Rules of Civil Procedure

provides that “[u]nless federal law provides otherwise, an individual . . . may be served in a judicial

district of the United States by (1) following state law for serving a summons in an action brought

in courts of general jurisdiction in the state where the district court is located or where service is

made.”

         Michigan Court Rule 2.105(l), provides:

         (1) On a showing that service of process cannot reasonably be made as provided by
         this rule, the court may by order permit service of process to be made in any other
         manner reasonably calculated to give the defendant actual notice of the proceedings
         and an opportunity to be heard.

         (2) A request for an order under the rule must be made in a verified motion dated
         not more than 14 days before it is filed. A motion must set forth sufficient facts to
         show that process cannot be served under this rule and must state the defendant’s
         address or last known address, or that no address of the defendant is known. If the
         name or present address of the defendant is unknown, the moving party must set
         forth facts showing diligent inquiry to ascertain it. A hearing on the motion is not
         required unless the court so directs.

         (3) Service of process may not be made under this subrule before entry of the
         court’s order permitting it.

         Michigan Court Rule 2.106(D) Publication of Order; Mailing, provides:

                 If the court orders notice by publication, the defendant shall be notified of
         the action by




                                                   4
          Case 1:20-cv-02504-ELH Document 11 Filed 03/02/21 Page 5 of 6



       (1) publishing a copy of the order once each week for 3 consecutive weeks, or for
       such further time as the court may require, in a newspaper in the county where the
       defendant resides, if known, and if not, in the county where the action is pending;
       and

       (2) sending a copy of the order to the defendant at his or her last known address by
       registered mail, return receipt requested, before the date of the last publication. If
       the plaintiff does not know the present or last known address of the defendant, and
       cannot ascertain it after diligent inquiry, mailing a copy of the order is not required.
       The moving party is responsible for arranging for the mailing and proof of mailing.


       In his verified motion, plaintiff states that on January 13, 2021, he mailed summons and a

copy of the Complaint to the Michigan Bureau of Commercial Services, Corporation Division

pursuant to Michigan Rule 1.105(D)(4). ECF 10 at 2; ECF 10-2. The summons and Complaint

sent by registered mail to Adam Petty at 11565 Edgerton Avenue, Rockford, MI 49341 were

returned undelivered and unclaimed. ECF 10 at 2; ECF 10-3. Plaintiff states that “Petty has a

record of picking up mail sent to the 11565 Edgerton address,” and has “deliberately evaded

service of process by not picking up” the registered mail sent to this address. ECF 10 at 2.

       Plaintiff asserts that due process will be met by publication using Mlive Media Group, the

largest news outlet in Michigan which “routinely publishes legal notices” in its newspapers in the

Rockford, Michigan area where the defendant corporations are located. Id. at 2-3.

       Plaintiff’s diligent efforts to serve the defendant corporations in the manner prescribed

under Michigan state law have proved unavailing. Accordingly, I find that it is appropriate to

grant the “Verified Renewed Motion for Substitute Service.” Plaintiff may notify defendants of

this lawsuit by publication in accordance with Michigan state law and as contemplated in his

Motion.




                                                  5
        Case 1:20-cv-02504-ELH Document 11 Filed 03/02/21 Page 6 of 6



      An Order follows.



March 2, 2021                             /s/
Date                               Ellen L. Hollander
                                   United States District Judge




                                      6
